                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     '$9,'(6&2%$5HWDO                                        FY+6*
                                                          &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),        APPLICATION FOR
                                                         ADMISSION OF
             v.
                                                          ATTORNEY PRO HAC
    &20&$67&$%/(
                                                          VICE ; ORDER
     &20081,&$7,216//&HWDO                          (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
                                                    &RPFDVW&DEOH&RPPXQLFDWLRQV//&
         I, 6HDPXV&'XII\                          , an active member in good standing of the bar of
 
       3HQQV\OYDQLD                 , hereby respectfully apply for admission to practice pro hac vice in
    the Northern District of California representing: &RPFDVW&DEOH&RPPXQLFDWLRQV//&DQG
      &RPFDVW&DEOH0DQDJHPHQW in the above-entitled action. My local co-counsel in this case is

      __________________________________,
        0LFKDHO-6WRUW]                      an attorney who is a member of the bar of this Court in
    good standing and who maintains an office within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       0DUNHW 6WUHHW 6XLWH                          &DOLIRUQLD 6WUHHW 6XLWH 
    3KLODGHOSKLD 3$                                 6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                                 
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    VGXII\#DNLQJXPSFRP                                   PVWRUW]#DNLQJXPSFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:         .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                                 6HDPXV & 'XII\
                                                                                APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 6HDPXV & 'XII\                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the p
                                                                 party.
                                                                     y

   Dated: 10/22/2019
                                                                UNITED
                                                                     D STATES DISTRICT JUDGE O
                                                                                             Oc
                                                                                             October
                                                                                              cttoob
                                                                                                 ober 2012
                                                                                                      2

     PRO HAC VICE APPLICATION & ORDER
